5 N.J. 411 (1950)
75 A.2d 894
BARNET GARDNER, PLAINTIFF-APPELLANT,
v.
YETTA GARDNER, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 25, 1950.
Decided October 16, 1950.
Mr. Harry Indursky argued the cause for the appellant.
PER CURIAM.
This case is factually similar to Voss v. Voss, 5 N.J. 402, and the same questions are involved.
The judgment of the Appellate Division is affirmed for the reasons expressed in the opinion of this court in the Voss case, filed on even date herewith.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.